DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/20 has been entered.
 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of Claims 1-3, 6-11 which were non-elected without traverse (as outlined in the 11/19/19 “Response to Restriction Requirement”). Accordingly, Claims 1-3, 6-11 have been cancelled.

Furthermore, Claim 16 will now read as follows:
The method of claim 13 wherein the coolant is circulated through the fuel cell stack continuously for a predetermined time period after the coolant temperature outside of the fuel cell stack reaches a secondary threshold value and prior to purging.

Furthermore, Claim 17 will now read as follows:
The method of claim 13 wherein the coolant is circulated through the fuel cell stack by commanding a series of pulses of coolant flow in the coolant system after the coolant temperature outside of the fuel cell stack reaches a secondary threshold value and prior to purging.

Furthermore, Claim 18 will now read as follows:
The method of claim 13 further comprising: controlling a valve configured to control flow between a radiator and a radiator bypass passage in the coolant system, wherein the valve is controlled to direct the coolant flow through the bypass passage while circulating the coolant flow through the fuel cell stack.

Furthermore, Claim 19 will now read as follows:
The method of claim 13 further comprising: controlling a valve configured to control flow between a radiator and a radiator bypass passage in the coolant system, wherein the valve is controlled to blend the coolant flows from the radiator and the bypass passage to control coolant temperature and reduce an average temperature of the fuel cell stack while circulating the coolant flow through the fuel cell stack; wherein purging is in response to the coolant temperature reaching a secondary threshold value.

Response to Amendment

	Currently, the pending Claims are 13-19, 21-24 (in view of the aforementioned Examiner’s Amendment). The examined Claims are 13-19, 21-24, with Claims 13, 15 being amended herein, and Claims 21-24 being newly added.

Response to Arguments

	Applicant has significantly amended independent Claim 13 to clarify what method steps take place (1) in response to a vehicle shutdown event, (2) after the vehicle shutdown event and while the pump is inoperative, and (3) after time delay following the vehicle shutdown event during which the pump is inoperative. Furthermore, independent Claim 13 requires that all of (1), (2), and (3) still occur prior to purging the fuel cell stack with gases.
	In addition, newly presented independent Claim 21 recites a method of controlling a vehicle fuel cell system, wherein the method comprises shutting down a coolant system such that a pump is inoperative and a coolant flow rate through a fuel cell stack is zero with coolant present in botha  central 

	Furthermore, Applicant presents arguments in favor of Claims 13 and 21 versus the prior art of record (namely, the Matsuo reference). Applicant argues that whereas Matsuo has a main coolant system and a separate shutdown coolant system, the instant Claims require the use of coolant from within different regions (i.e. central region and non-central region) from within the fuel cell stack itself (Page 9 of Remarks). Furthermore, Applicant argues that the instant Claims require that the coolant differential exists within different regions of the fuel cell stack itself, whereas Matsuo’s fuel cell system does not exhibit such a coolant differential in such regions (Page 9 of Remarks). Applicant also argues that Matsuo’s system, upon shutdown, does not trigger a time delay (because Matsuo is concerned with instantaneous cooling) and does not involve the stopping of a pump such that a coolant flowrate within the fuel cell stack becomes zero with coolant still being present in a central region and a non-central region therein (Page 10 of Remarks). Applicant argues that operation of the claimed pump is triggered based on monitoring the ambient temperature outside the fuel cell stack and coolant temperature outside the central region, whereas Matsuo’s methodology does not involve the dual monitoring of such temperatures (Page 10 of Remarks). Finally, Applicant argues that neither the Osborne nor the Clingerman disclosures cure the alleged deficiencies of Matsuo, given that said disclosures are generally 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 13-19, 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to independent Claims 13 and 21 are Matsuo (US 2009/0208796), Osborne et al. (US 2005/0189156), and Clingerman et al. (US 2007/0298289).

Matsuo teaches a vehicle fuel cell system, and a method of controlling the vehicle fuel cell system (Title, Abstract, [0006]-[0007], [0018]-[0019]). As illustrated in Figure 4, Matsuo teaches that the fuel cell system comprises a fuel cell stack (1), a radiator (2), a main cooling system (10), a shutdown cooling system (20), valves (V5, V6), a shutdown cooling system pump (26), a main cooling system pump (4), a shutdown control system (21), and a secondary cooling system coolant reservoir (22) ([0018]-[0019]). Matsuo teaches that the method comprises an initial step of initiating a vehicle shutdown event followed by the operation of the shutdown cooling system pump to continuously circulate coolant in the shutdown cooling system via specific actuation of the valves (i.e. closing/opening the valves as illustrated in Figure 4 such that the shutdown cooling system is initiated and the main cooling system is 
Osborne teaches a method of removing moisture from a vehicle fuel cell stack (Abstract). As illustrated in Figure 3, Osborne teaches that the method comprises monitoring the ambient 
Clingerman teaches a fuel cell system (Abstract). As illustrated in Figure 1, Clingerman diagrams the shutdown process of the fuel cell system ([0014]). Clingerman teaches that prior to actual shut down of the fuel cell system, a time delay based on temperature data gathered at during a shutdown request (“shutdown event”) exists ([0020]-[0021]). Specifically, Clingmerman teaches that because it is unknown how fast weather conditions will change, how long a vehicle will be required to be shutdown, and whether or not a vehicle will be moved while shutdown, temperature data (associated with freeze potential temperatures) is evaluated for a time prior to the actual shutdown of a vehicle but after a shutdown request (“shutdown event”) is triggered ([0020]-[0022]). Accordingly, Clingerman teaches that the fuel cell system, based on the collected data and whether or not a freeze may occur, is operable to either proceed with shutdown operations assuming a freeze will occur, or keep the fuel cell system in a state of remaining warm until it is time to actually shut down the vehicle ([0020]-[0022]).

However, whereas Matsuo has a main coolant system and a separate shutdown coolant system, the instant Claims require the use of coolant from within different regions (i.e. central region and non-central region) from within the fuel cell stack itself. Furthermore, the instant Claims require that the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729